DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyamoto et al. (US 2004/0217945) in view of Xie et al. (US 2016/0246416)
Regarding claim 11:
Miyamoto discloses:
An in-cell touch display device, comprising: 
a backlight module for providing light (Fig. 1: backlight 1); 
a display panel on a side of the backlight module for displaying images using the light (Fig. 1: liquid crystal 6), 

a driving element configured to apply a driving signal to the plurality of touch electrodes (Fig. 5); 
wherein the driving signal comprises alternating positive voltage signals and negative voltage signals (Fig. 5C; paragraph 119);
the display panel further comprises a color filter (CF) substrate (Fig. 1: 8 and 9) and a thin film transistor (TFT) array substrate opposite to the CF substrate (Fig. 1: 4);
the plurality of touch electrodes is between the TFT array substrate and the CF substrate, and on a side of the TFT substrate away from the backlight module (as seen in Fig. 1);
Miyamoto does not disclose:
“the display panel further comprises a first dielectric layer and a second dielectric layer, the first dielectric layer is on a side of the plurality of touch electrodes close to the CF substrate and electrically isolates the plurality of touch electrodes and the CF substrate, the second dielectric layer is on a side of the plurality of touch electrodes close to the TFT array substrate and electrically isolates the plurality of touch electrodes and the TFT array substrate.”
(Miyamoto does disclose a dielectric layer on a side of the plurality of touch electrodes close to the TFT array substrate and electrically isolates the plurality of touch electrodes and the TFT array substrate – shown in Fig. 17, where the dielectric layer is insulating layer 46, the touch electrodes are 47 and the TFT array substrate is 48. But this is not a “second” dielectric layer and the “first” layer of the claim is not disclosed).
Xie discloses:
the display panel further comprises a first dielectric layer and a second dielectric layer, the first dielectric layer is on a side of the plurality of touch electrodes close to the CF substrate and electrically isolates the plurality of touch electrodes and the CF substrate, the second dielectric layer is on a side of 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Miyamoto the elements taught by Xie.
The rationale is as follows:
Miyamoto and Xie are directed to the same field of art.
Miyamoto already has one dielectric layer on one side. Xie shows that it’s known to put one on either side of the sensing layer. This has obvious benefits such as providing further protection, and considering that Miyamoto already has one of these two layers it is not much of a change. One of ordinary skill could have included it with predictable results.
Regarding claim 12:
Miyamoto in view of Xie discloses discloses:
wherein display frequency of the in-cell touch display device comprises a plurality of driving periods, each of the plurality of driving periods comprises a period for applying the positive voltage signals and a period for applying the negative voltage signals (see in, e.g., Miyamoto Fig. 5C); and 
in each of the plurality of driving periods, a total amount of positive charges generated on the plurality of touch electrodes is equal to a total amount of negative charges generated on the plurality of touch electrodes (as can be seen in the figure there is an equal number of positive and negative signals).
Regarding claim 13:
Miyamoto in view of Xie discloses: 
a polarizer between the TFT array substrate and the backlight module (Miyamoto Fig. 1: polarizxer 3). 
Regarding claim 15:

wherein a material of the dielectric layer is a transparent insulating material (it’s not specifically described as transparent but since it is above the display elements as in Miyamoto Fig. 17 it has to be for the device to work). 

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyamoto in view of Xi as applied to claim 11 above, and further in view of  Kim et al. (US 2016/0370908)
	Regarding claim 16:
	Miyamoto in view of Xie discloses an in-cell touch display device as discussed above.
	Miyamoto in view of Xie does not disclose:
	“wherein the display panel and the backlight module are bonded to each other by an adhesive layer, the adhesive layer is in a peripheral area of the display panel, and there are air gaps between the display panel and the backlight module.”
	Kim discloses:
wherein the display panel and the backlight module are bonded to each other by an adhesive layer, the adhesive layer is in a peripheral area of the display panel, and there are air gaps between the display panel and the backlight module (e.g., Fig. 5B, paragraph 90: the adhesive is 221-1, the air gap is 220-1).
	It would have been obvious to one ordinary skill in the art at the time the application was filed to include in Miyamoto in view of Xie the elements taught by Kim.
	The rationale is as follows:
	Miyamoto, Xie, and Kim are directed to the same field of art.
	Miyamoto shows the backlight but doesn’t discuss in detail how it is attached. In nearly identical circumstances Kim shows how it is typically attached. One of ordinary skill in the art could have included this with predictable results.

Response to Arguments
Applicant's arguments filed 13 December 2021 have been fully considered but they are not persuasive.
Applicant added new elements to the claims (and new claim 16) and argued this new subject matter is not disclosed by Miyamoto. The Examiner agrees that Miyamoto does not disclose all of the newly claimed elements. However, they are pretty common in the art as shown by Xie and Kim as cited above. Therefore applicant’s arguments are not persuasive in view of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RAY LAMB whose telephone number is (571)272-5264. The examiner can normally be reached 8:30-5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R LAMB/Primary Examiner, Art Unit 2694